10/06/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0141

                                            DA 21-0141
                                         _________________

SAMANTHA VULLES, SHERI ESTENSON, et al.,

            Plaintiffs and Appellants,

      v.
                                                                     ORDER
THIES & TALLE MANAGEMENT, INC., THIES &
TALLE ENTERPRISES, INC., ALMANOR
INVESTORS LIMITED PARTNERSHIP and
JOHN DOES 1-4,

            Defendants and Appellees.
                                   _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 6 2021